Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Separation Agreement”) is made and
entered into this 31st day of May 2013 by and between Federal-Mogul Corporation
(hereinafter “Federal-Mogul”) and Michael Broderick (hereinafter “Broderick”).
Federal-Mogul and Broderick are collectively referred to herein as the
“Parties.”

RECITALS

A. Broderick was an at-will employee of Federal-Mogul until Broderick and
Federal-Mogul mutually agreed to terminate the employment relationship on and
effective the 7th day of June 2013 (the “Termination Date”).

B. Broderick and Federal-Mogul were parties to an Employment Agreement dated
June 5, 2012 (the “Employment Agreement”). Broderick and Federal-Mogul have
agreed that this Separation Agreement will completely replace and supersede the
Employment Agreement.

C. The Parties wish to set forth in this Separation Agreement all of their
agreements concerning Broderick’s past employment with Federal-Mogul, and to
fully and finally resolve and release all claims of any kind by Broderick
against Federal-Mogul.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

1. Termination of Employment Agreement. The Parties agree that, as of the date
of this Separation Agreement, all provisions of the Employment Agreement are
nullified and superseded by this Separation Agreement, that the Employment
Agreement has no further force or effect, and that the Parties’ respective
rights and obligations are governed only by this Separation Agreement.

2. Termination of Employment. Broderick and Federal-Mogul mutually agreed to
terminate the employment relationship on the Termination Date. From the date
hereof to the Termination Date, Broderick shall be a non-executive employee at
Federal-Mogul, reporting to Federal-Mogul’s Senior Vice President, Global Human
Resources.

3. Consideration. In connection with Broderick’s termination from Federal-Mogul,
and in consideration for Broderick’s release of all claims against
Federal-Mogul, and the other promises, agreements and covenants under this
Separation Agreement, the Parties agree that:

 

  a) Consulting Services Payment. Federal-Mogul shall pay Broderick the total
gross amount of Two Hundred Thirty-Seven Thousand Five Hundred USD ($237,500),
less applicable tax withholding (the “Consulting Payment”), which will be paid
in equal monthly payments over a six-month period beginning in the month on
which this Separation Agreement was executed, if Broderick has not revoked this
Separation Agreement as provided in paragraph 11 and has otherwise complied with
the terms of this Separation Agreement.

 

Initials              Initials           



--------------------------------------------------------------------------------

  b) Earned but Unused Vacation. Federal-Mogul shall pay Broderick the cash
equivalent of any earned but unused vacation as of the Termination Date, which
will be paid in a one-time lump-sum payment, less applicable tax withholding, on
the next scheduled pay date following the Termination Date, if Broderick has not
revoked this Separation Agreement as provided in paragraph 11 and has otherwise
complied with the terms of this Separation Agreement.

 

  c) Payment In-Lieu of Company-Paid Health Insurance Continuation.
Federal-Mogul shall pay Broderick the equivalent amount of six months of the
Company’s portion of medical premiums which will be paid in equal monthly
payments over a six-month period beginning in the month on which this Separation
Agreement was executed, if Broderick has not revoked this Separation Agreement
as provided in paragraph 11 and has otherwise complied with the terms of this
Separation Agreement.

 

  d) Acknowledgment of Consideration. Broderick acknowledges that the payments
described in paragraphs 3(a)—3(c) are not required by Federal-Mogul’s policies,
procedures, or benefit plans, or by any statute or other regulation, and are
offered by Federal-Mogul solely as consideration for this Separation Agreement.
Broderick further acknowledges that Federal-Mogul has fulfilled all of its
obligations to Broderick under any contractual commitments that may exist or may
have existed, including without limitation, the commitments contained in the
Employment Agreement. If Broderick fails to abide by the terms of this
Separation Agreement, Federal-Mogul may, at its option and without waiver of
other rights or remedies it may have, seek to recover the payments costs
referred to in paragraph 3(a)—3(c).

 

  e) Consulting Services. In consideration for the payments described in this
paragraph 3, Broderick shall make himself available at mutually convenient times
after the Termination Date and prior to November 30, 2013, for an amount of time
not to exceed eighty hours, to consult with Federal-Mogul representatives on
business-related issues. The provision of these consulting services shall in no
way be deemed to constitute an employment relationship of any kind between the
Parties.

 

4. Release of Claims.

(a) Except as to the claims and rights referred to in paragraphs 4(b) and 4(c)
below, in consideration of the payments provided for in paragraph 3, Broderick
voluntarily and knowingly releases and forever discharges Federal-Mogul, its
subsidiaries, parent, affiliates, and related entities, and each of their
employee benefit

 

Initials              Initials                 page 2 of 8 Pages



--------------------------------------------------------------------------------

plans, and each of their shareholders, partners, directors, members, officers,
employees, trustees, administrators and fiduciaries, and each of their
successors and assigns, from any and all claims, demands, causes of action,
obligations, damages and liabilities of whatever kind, in law or equity, by
statute or otherwise (all collectively referred to as “Claims”), that can be
waived, whether known or unknown, asserted or unasserted, arising out of or
relating directly or indirectly in any way to his employment or termination of
employment or the terms and conditions of his employment with Federal-Mogul or
any parent, subsidiary, affiliated, or related entity, including but not limited
to:

(1) Claims of discrimination, harassment, retaliation, or failure to accommodate
under any federal, state, or local law, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
Sections 1981 through 1988 of Title 42 of the United States Code, the Americans
with Disabilities Act, the Equal Pay Act, the Older Workers Benefits Protection
Act, and the Genetic Information Non-Discrimination Act (as any such law was
enacted or amended);

(2) Claims under the Immigration Reform and Control Act;

(3) Claims under the Uniformed Services Employment and Reemployment Rights Act;

(4) Claims under the Employee Retirement Income Security Act of 1974 (excluding
claims for vested benefits as set forth in paragraph 4(b) below);

(5) Claims regarding leaves of absence, including, but not limited to, Claims
under the Family and Medical Leave Act;

(6) Claims under the National Labor Relations Act;

(7) Claims under the Sarbanes-Oxley Act or the Dodd-Frank Act;

(8) Claims under any local or state law;

(9) Claims for breach of contract (express or implied), retaliation, wrongful
discharge, detrimental reliance, invasion of privacy, defamation, emotional
distress or compensatory and/or punitive damages; and

(10) Claims for attorneys’ fees, costs, disbursements and/or the like.

Broderick also acknowledges and agrees that the Option Award (as defined in the
Employment Agreement) has been forfeited and cancelled in accordance with its
terms without the payment of any consideration thereunder.

 

Initials              Initials                 page 3 of 8 Pages



--------------------------------------------------------------------------------

By signing below, Broderick acknowledges that he cannot benefit monetarily or
obtain other personal relief from any Claims released in this paragraph 4(a) and
that he has waived any right to equitable relief that may have been available to
him (including, without limitation, reinstatement) with respect to any Claim
waived in this paragraph 4(a). His signature below acknowledges the fact that he
is receiving payments that he would otherwise not be entitled to, that are
sufficient consideration for the waiver of Claims herein, and that he will not
be entitled to receive any other payments or benefits from Federal-Mogul apart
from the payments described in paragraph 3.

(b) By signing this Separation Agreement, Broderick is not releasing claims that
arise after he signs this Separation Agreement; claims to enforce this
Separation Agreement; claims relating to the enforceability, meaning, or effect
of this Separtion Agreement; claims or rights he may have to workers’
compensation or unemployment benefits; and/or claims or rights which cannot be
waived by private agreement.

(c) Additionally, by signing this Separation Agreement, Broderick is not waiving
his right to file a charge with, or participate in an investigation conducted
by, any governmental agency, including, without limitation, the United States
Equal Employment Opportunity Commission (EEOC). Nevertheless, as set forth in
paragraph 4(a) above, Broderick acknowledges that he cannot benefit monetarily
or obtain damages or equitable relief of any kind from or through any such
charge or any action commenced by a government agency or third party with
respect to claims waived in paragraph 4(a).

5. Confidentiality and Non-Disparagement. Broderick agrees to keep confidential
and not to publish or post on his own or to disclose to any third party,
including, but not limited to, newspapers, authors, publicists, journalists,
bloggers, gossip columnists, producers, directors, media personalities, and the
like, all Confidential Information relating to Federal-Mogul and its affiliates,
related, parent, and subsidiary companies, each of their officers, directors,
employees and clients, and Carl Icahn and his family, learned in the course of
his employment with Federal-Mogul. Furthermore, Broderick agrees not to
disparage, or otherwise discuss any information, relating to Federal-Mogul and
its affiliates, related, parent, and subsidiary companies, and each of their
officers, directors, employees, and clients, and Carl Icahn and his family, with
any third party, including, but not limited to, newspapers, authors, publicists,
journalists, bloggers, gossip columnists, producers, directors, media
personalities, and the like. Confidential Information includes all secret or
confidential information, knowledge or data, including, without limitation,
trade secrets, sources of supplies and materials, customer lists and their
identity, customer information, designs, production and design techniques and
methods, identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any intellectual property relating to the business of Federal-Mogul or its
affiliates, related, parent, or subsidiary companies and their respective
businesses. In addition, Broderick agrees to keep the terms and conditions of
this Separation Agreement confidential, except that he may disclose the terms
and conditions of this Separation Agreement to his spouse or significant other,
attorneys and financial and tax advisors. The restrictions in this paragraph are
subject to paragraph 6 below.

 

Initials              Initials                 page 4 of 8 Pages



--------------------------------------------------------------------------------

6. Non-Solicitation and Non-Compete. Broderick agrees that for a period of six
months after this Separation Agreement becomes effective that he will not:
(a) solicit, interfere with or endeavor to entice away from Employer or any of
its subsidiaries or Affiliates, any current or prospective customer or client,
or any person in the habit of dealing with any of the foregoing; (b) attempt to
direct or solicit any current or prospective customer or client away from
Employer or any of its subsidiaries or Affiliates; (c) interfere with, entice
away or otherwise attempt to obtain or induce the withdrawal of any employee of
Employer or any of its subsidiaries or Affiliates; (d) advise any person not to
do business with Employer or any of its subsidiaries or Affiliates; or
(e) attempt to direct, divert, or otherwise usurp any business opportunity or
transaction that Employee learned of during Employee’s employment with Employer.

Broderick agrees that for a period of six months after the Termination Date (the
“Non-Competition Period”), he will not engage or participate, directly or
indirectly, in any business that is competitive with the business of the
Employer or any of its subsidiaries or the business of any customer of the
Employer (each a “Covered Business”) or group of Affiliated Covered Businesses
(including, without limitation, any supplier or distributor of automotive,
commercial vehicle or industrial powertrain and/or safety technologies, whether
marketed to original equipment manufacturers or the aftermarket), in any
capacity, directly or indirectly, whether as an individual, investor,
stockholder, partner, owner, equity owner, lender, agent, trustee, consultant,
employee, advisor, manager, franchisee or in any other relationship or capacity,
and will not enter into the employ of any Covered Business, render any services
to any Covered Business, raise capital or seek to raise capital for any Covered
Business, or otherwise become interested in, receive compensation from, or aid,
represent, work with or for, or assist any Covered Business directly or
indirectly in any manner and will not seek, agree to, obtain, negotiate with
respect to or otherwise arrange to engage in, any of the activities,
arrangements, employment, relationships, transactions or investments referred to
above.

7. Return of Federal-Mogul’s Property. Broderick acknowledges that he has
returned to Federal-Mogul any and all property, tangible or intangible, relating
to its business or the business of its parent companies, subsidiaries,
affiliates and related entities, which Broderick possessed or had control over
at any time, including but not limited to Company-provided cell phones, keys,
blackberries, personal computers, credit cards, building access cards, computer
equipment, files, documents and software. Broderick agrees that all processes,
technologies, and inventions, including new contributions, improvements, ideas,
discoveries, agreements, contracts, trademarks, or trade names conceived,
developed, invented, made, or found by him alone or with other employees during
the period of his employment by Federal-Mogul shall remain property of
Federal-Mogul.

8. Legal Consultation. Broderick acknowledges that he has been formally advised
in writing to consult with an attorney prior to executing this Separation
Agreement and that he has had adequate time and opportunity to review and
consider this Separation Agreement and to confer with his counsel of choice
regarding this Separation Agreement and all related matters.

 

Initials              Initials                 page 5 of 8 Pages



--------------------------------------------------------------------------------

9. Severability. It is agreed that if any provision or portion of a provision of
this Separation Agreement shall be determined to be void by any court of
competent jurisdiction, then such determination shall not affect any other
provision, or the remainder of the affected provision, of this Separation
Agreement, all of which provisions shall remain in full force and effect; and it
is the intention of the parties hereto that if any provision of this Separation
Agreement is capable of two constructions, one of which would render the
provision valid, then the provision shall have the meaning which renders it
valid and consistent with the intent of this Separation Agreement.

10. Acceptance of the Agreement. Broderick acknowledges that he has twenty-one
(21) days following his receipt of this Separation Agreement to consider it and
to sign it, although Broderick may execute it sooner if he wishes to do so.

11. Revocation. Broderick acknowledges that he has the right to revoke this
Separation Agreement at any time prior to the expiration of seven (7) days after
Broderick has executed it, by providing written notice of revocation to
Federal-Mogul, Attn: General Counsel at 26555 Northwestern Highway, Southfield,
Michigan 48033. To be effective, such notice must be postmarked by the close of
business on the seventh day after Broderick signs this Separation Agreement.
Provided Broderick does not revoke this Separation Agreement, it will become
effective on the eighth day after he signs it.

12. Entire Understanding. This Separation Agreement sets forth the entire
understanding between Broderick and Federal-Mogul and supersedes any prior
agreements or understandings, express or implied, pertaining to the terms of
Broderick’s employment and the employment relationship, including without
limitation the Employment Agreement. Broderick acknowledges that in executing
this Separation Agreement, Broderick does not rely upon any representation by
any representative of Federal-Mogul concerning the subject matter of this
Separation Agreement, except as expressly set forth in the text of the
Separation Agreement.

13. Amendment. No amendment or waiver of any provision of this Separation
Agreement shall be effective unless approved in writing by both parties.

14. Governing Law and Venue. This Separation Agreement shall be construed and
enforced in accordance with, and governed by the laws of the State of Michigan
without regard to principles of conflict of laws. Any disputes arising under
this Separation Agreement shall be brought exclusively in a court of competent
jurisdiction in the State of Michigan.

15. Nothing in this Separation Agreement is intended to preclude Broderick from
providing truthful information about his employment with Federal-Mogul or this
Separation Agreement to any government agency or in any sworn testimony.

 

Initials              Initials                 page 6 of 8 Pages



--------------------------------------------------------------------------------

16. By signing this Agreement, Broderick acknowledges that: (1) Broderick has
read this Agreement completely; (2) Broderick has had an opportunity to consider
the terms of this Agreement; (3) Broderick has had the opportunity to consult
with an attorney of Broderick’s choosing prior to executing this Agreement;
(4) Broderick has not relied on any representation or statement not set forth in
this Agreement; (5) Broderick understands this Agreement and agrees to all its
terms; and (6) Broderick has signed this Agreement voluntarily and entirely of
Broderick’s own free will.

17. Board Resignation. Broderick shall be deemed to have resigned as a director
and/or officer of Federal-Mogul and any of its subsidiaries as of the
Termination Date.

18. Duplicate Originals. This Separation Agreement may be executed in duplicate
fully executed and initialed counterparts, and, if so, each fully executed and
duly initialed counterpart shall be deemed an original for all purposes.

19. Nondisclosure by Federal Mogul. Federal-Mogul shall, unless required by law

or disclosure pursuant to applicable rules or regulations of the Securities and
Exchange Commission or other government agency, keep the terms of this Agreement
confidential.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Initials              Initials                 page 7 of 8 Pages



--------------------------------------------------------------------------------

AGREED:           Federal-Mogul Corporation         MICHAEL BRODERICK /s/ Scott
P. Pepin       /s/ Michael Broderick By: Scott P. Pepin       Michael Broderick
Its: Senior Vice President, Human Resources       Date: 5/30/13       Date:
5/31/13

 

Initials              Initials                 page 8 of 8 Pages